Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of applicant's claim benefit of application PCT/CN2018/123813 filed in China on 12/26/2018, published as WO 2020/087727 on 05/07/2020.
Receipt is acknowledged of applicant's claim foreign benefit of application CN 201811284649.5 filed in China on 10/302018.
	Currently claims 1-12 are pending.

Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claim 7 - the element “a touch layer” in the limitation “wherein a touch layer is disposed on the pixel electrode, and the photo spacer is disposed above the touch layer” must be shown in the drawing or the feature(s) canceled from the claim(s).  
The objection to the drawings will not be held in abeyance. 
Applicant is cautioned that no new matter should be introduced. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. CN 101046562.
Claim 1: Zhang et al. discloses a liquid crystal display (LCD) panel, the LCD panel comprising: 
(Fig. 1B) [0007] a color film substrate 220; 
a thin film transistor substrate 210; and 
a photo spacer 240 [0006] disposed between the color film substrate 220 and the thin film transistor substrate 210; 
wherein the photo spacer 240 is disposed on the color film substrate 220 or/and the thin film transistor substrate 210, 
the color film substrate or/and the thin film transistor substrate 210 (the thin film transistor substrate 210) are provided with a recess 216a (contact opening) [0007], at least a portion of the photo spacer 240 disposed on one of the color filter substrate and the thin film transistor substrate (on color film substrate 220) and the recess 216a disposed on the other of the color filter substrate and the thin film transistor substrate (on thin film (spacer 240 is clamped in the contact opening 216a to prevent spacer 240 from moving) [0007].

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. CN 101334561.
Claim 1: Wu et al. discloses a liquid crystal display (LCD) panel, the LCD panel comprising: 
(Fig. 4) [0032] a color film substrate 32; 
a thin film transistor substrate 34 [0033]; and 
a photo spacer 35 [0006] disposed between the color film substrate 321 and the thin film transistor substrate 341; 
wherein the photo spacer 35 [0032] is disposed on the color film substrate 32 or/and the thin film transistor substrate 34, 
the color film substrate or/and the thin film transistor substrate 32 (color film substrate) are provided with a recess 328 (first depression) [0035], 
(Fig. 5) at least a portion of the photo spacer 35 disposed on one of the color filter substrate and the thin film transistor substrate (on thin film transistor substrate 34) and 
(Fig. 4) the recess 328 disposed on the other of the color filter substrate and the thin film transistor substrate (on color filter substrate 32) are nested (spacer 35 is positioned within the opening 328).



Claim 2
(Figs. 4, 5) the photo spacer 35 is disposed on the thin film transistor substrate 34, and the recess 328 for inserting the photo spacer 35 is disposed on a protective layer 322/324 [0035] of the color filter substrate 32.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561 in view of Kim US 2016/0077369.
Claim 3: Wu et al. disclose
(Figs. 4, 5) the thin film transistor substrate comprises a second substrate 341; 
a semiconductor layer 361 disposed on the second substrate; 
a gate insulating layer 360 disposed on the semiconductor layer 361; 
a second metal layer 352; 
a flat layer 344 covering the second metal layer 352; and 
a pixel electrode 345 disposed on the flat layer 344; 
wherein the flat layer 344 is provided with a vias 371, and the photo spacer 35 is disposed adjacent to the vias 371.
Except
an interlayer insulating layer disposed on the gate insulating layer;
a second metal layer disposed on the interlayer insulating layer; a flat layer disposed on the interlayer insulating layer and covering the second metal layer 
wherein the flat layer is provided with at least two spaced-apart vias, and the photo spacer is disposed between two adjacent vias. 
however Kim teaches
(Fig. 4A) an interlayer insulating layer 123 disposed on the gate insulating layer 116 [0064]; 
a second metal layer 133/136 (source/drain electrode) [0064] disposed on the interlayer insulating layer 123
a flat layer 151 (second passivation layer) [0068] disposed on the interlayer insulating layer 123 and covering the second metal layer 133/136
(Fig. 4A) the flat layer 151 (second passivation layer) is provided with at least two spaced-apart vias (first/second holes “hl1” to “hl2”, with drain contact hole “ch”) [0050], and the photo spacer 175a (first column spacer) [0061] is disposed between two adjacent vias (“hl1” and “hl2”).
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Kim's structure in order to provide improved light leakage issue, as taught by Kim [0024].

Claim 4:

Claim 4: (Fig. 4A) a first passivation layer 155 (third passivation layer) [0072] is disposed on the pixel electrode 157, and the photo spacer 175a is disposed on the first passivation layer 155.
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Kim's structure in order to provide improved light leakage issue, as taught by Kim [0024].

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561, Kim US 2016/0077369 as applied to claim 3 above, and further in view of Tomioka et al. US 2013/0155367.
Claims 5, 6:
Tomioka et al. teach
Claim 5: (Fig. 17) [0082] a top of the first passivation layer 109/107 is provided with a first convex portion 109/107 (protruding portion of alignment film 109 and passivation film 107) [0049], and a bottom of the photo spacer 210 (columnar spacer) [0083] is provided with a first concave portion 212 for inserting the first convex portion 109/107.
Claim 6: (Fig. 12) a first groove 211/120 (convex 211 inserted at edge of pedestal 120) [0075] is provided on the first passivation layer 109 for inserting the photo spacer 211/210.
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Tomioka's structure in order to provide prevent displacement of the columnar spacer, as taught by Tomioka [0011].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561, Kim US 2016/0077369 as applied to claim 3 above, and further in view of Weng et al. US 2014/0198284.
Claim 6: 
Weng et al. teach
(Fig. 1) [0045] a first groove (cavities 142/depression of layer 170) [0034] is provided on the first passivation layer 170 [0042] for inserting the photo spacer 130 (cavities 142 are disposed corresponding to the second spacers 130).
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Weng's structure in order to provide reduced product complexity, as taught by Weng [0043].

9.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561, Kim US 2016/0077369 as applied to claim 3 above, and further in view of Shen et al. US 2019/0043895.
Claims 7, 8:
Shen et al. teach
Claim 7: (Fig. 1) a touch layer 190 (common electrode layer 190 serves as a touch electrode layer) [0030] is disposed on the pixel electrode 132 [0030], and the photo spacer 152 [0028] is disposed above the touch layer 190.
Claim 8: (Fig. 1) a second passivation layer 194 [0032] is disposed on a top of the touch layer 190, and the photo spacer 152 is disposed on the second passivation layer 194.
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Shen's structure in order to provide improved light leakage issue, as taught by Shen [0024].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561, Kim US 2016/0077369, Shen et al. US 2019/0043895 as applied to claim 8 above, and further in view of Tomioka et al. US 2013/0155367.
Claim 9:
Tomioka et al. teach
(Fig. 17) [0082] a top of the second passivation layer 109/107 is provided with a second convex portion 109/107 (protruding portion of alignment film 109 and passivation film 107) [0049], and a bottom of the photo spacer 210 (columnar spacer) [0083] is provided with a second concave portion 212 for inserting the second convex portion 109/107
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Tomioka's structure in order to provide prevent displacement of the columnar spacer, as taught by Tomioka [0011].

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561, Kim US 2016/0077369, Shen et al. US 2019/0043895 as applied to claim 8 above, and further in view of Lee US 2016/0103354.
Claim 10:
Lee teaches
(Fig. 4B) a second groove is provided on the second passivation layer 234 [0060] for inserting the photo spacer 246 [0067].
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Lee's structure in order to provide high resolution displays due to reduced pixel size, as taught by Lee [Abstract].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561 in view of Zhang et al. CN 101046562.
Claim 11: Wu et al. disclose a color film substrate, the color film substrate comprising: 
(Fig. 4) a color film substrate 32
a black matrix 325 disposed on the first substrate 32; 
a pixel layer 322 R/G/B [0035] disposed on the black matrix 325; and 
a protective layer 324 disposed on the pixel layer 322; 
wherein the protective layer 324 is provided with a photo spacer 35 or/and a recess 328 [0032]; 
the photo spacer 35 on the color filter substrate 32 is used for nesting with a recess on a thin film transistor substrate to be integrated with the color filter substrate, and 
the recess 328 on the color filter substrate 32 is used for nesting with a photo spacer 35 on the thin film transistor substrate 34 to be integrated with the color filter substrate 32.
except
the photo spacer on the color filter substrate is used for nesting with a recess on a thin film transistor substrate to be integrated with the color filter substrate, and 
However Zhang et al. teach
(Fig. 1B) the photo spacer 240 [0006] on the color filter substrate 220 is used for nesting with a recess 216a (contact opening) [0007] on a thin film transistor substrate 210 to be integrated with the color filter substrate 220,
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Zhang's structure in order to provide prevention of the spacer from moving, as taught by Zhang [0006].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. CN 101334561 in view of Kim US 2016/0077369 and Zhang et al. CN 101046562.
Claim 12: Wu et al. disclose a thin film transistor substrate, the thin film transistor substrate comprising: 
(Figs. 4, 5) a second substrate 341; 
a semiconductor layer 361 disposed on the second substrate 341; 
a gate insulating layer 360 disposed on the semiconductor layer 361; 
a second metal layer 352; 
a flat layer 344 covering the second metal layer 352; and 
a pixel electrode 345 disposed on the flat layer 344; 
wherein the flat layer 344 is provided with a vias 371, and the photo spacer 35 is disposed adjacent to the vias 371.
the photo spacer 35 on the color filter substrate 32 is used for nesting with a recess on a thin film transistor substrate to be integrated with the color filter substrate, and 
the recess 328 on the color filter substrate 32 is used for nesting with a photo spacer 35 on the thin film transistor substrate 34 to be integrated with the color filter substrate 32.
Except
an interlayer insulating layer disposed on the gate insulating layer;
a second metal layer disposed on the interlayer insulating layer; a flat layer disposed on the interlayer insulating layer and covering the second metal layer 
wherein the flat layer is provided with at least two spaced-apart vias, and the photo spacer is disposed between two adjacent vias 
the photo spacer on the color filter substrate is used for nesting with a recess on a thin film transistor substrate to be integrated with the color filter substrate. 
however Kim teaches
(Fig. 4A) an interlayer insulating layer 123 disposed on the gate insulating layer 116 [0064]; 
a second metal layer 133/136 (source/drain electrode) [0064] disposed on the interlayer insulating layer 123
a flat layer 151 (second passivation layer) [0068] disposed on the interlayer insulating layer 123 and covering the second metal layer 133/136
(Fig. 4A) the flat layer 151 (second passivation layer) is provided with at least two spaced-apart vias (first/second holes “hl1” to “hl2”, with drain contact hole “ch”) [0050], and the photo spacer 175a (first column spacer) [0061] is disposed between two adjacent vias (“hl1” and “hl2”).
Zhang et al. teach
(Fig. 1B) the photo spacer 240 [0006] on the color filter substrate 220 is used for nesting with a recess 216a (contact opening) [0007] on a thin film transistor substrate 210 to be integrated with the color filter substrate 220,
It would have been obvious to one of ordinary skill in the art to modify Wu's invention with Kim's structure in order to provide improved light leakage issue, as taught by Kim [0024]; and with Zhang's structure in order to provide prevention of the spacer from moving, as taught by Zhang [0006].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871